UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                5/4/2021
                                                                       :
CINDY CONAHAN,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      20-cv-1254 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
MEDQUEST LTD, et al.,                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The parties have submitted a proposed stipulation and order for the production and

exchange of confidential information. See Dkt. No. 36. Rule 2(F) of this Court’s Individual

Practices in Civil Cases provides:

        All parties wishing to propose a protective order must, after receiving the Court’s
        permission in accordance with Paragraph 1(B), submit a proposed protective order
        that conforms as closely as possible with the Court’s Model Protective Order, which
        is available on the Judge’s website. The proposed protective order must be
        accompanied by a cover letter that states whether the parties have adopted, without
        alteration, the Court’s Model Protective Order or whether the parties have made
        alterations. Any changes must be reflected in a redline that should be filed as an
        exhibit to the proposed protective order.

The parties’ proposed protective order does not comply with this rule. The parties are directed to

submit a new application for a protective order within two (2) weeks of this Order.


        SO ORDERED.


Dated: May 4, 2021                                         __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
